JONES, Justice:
Appellant was a creditor of the estate of Albert S. Mason, deceased. She filed a petition in the Chancery Court of Newton County, Mississippi, requesting the sale of the personal property belonging to Mason’s estate and of land claimed as homestead property. The only evidence as to personal property was an original and an amended inventory made about three years before the hearing. There was no proof at the hearing that any of the personal property except a note secured by a deed of trust was still in the hands of the appellee. As far as the record goes, all of said property could have been sold prior to the hearing; and, as a matter of fact, the record in a companion case now here — of which we take judicial notice— contains petitions for the sale of the personal property.
The chancellor did not direct the sale of any personal property; and under the record here, we think he was correct. The administrator had undertaken to collect the note aforesaid by a foreclosure, but appellant had enjoined him therefrom.
The property involved was claimed as homestead property; and after a hearing, the chancellor held on the evidence that it was homestead property and was exempted from the debts of Mr. Mason. We are unable to say that he was in error.
Affirmed.
GILLESPIE, C. J., and BRADY, IN-ZER and ROBERTSON, JJ., concur.